DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. The prior art does not disclose or suggest the liquid crystal display device of claim 3, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the top gate transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. The prior art does not disclose or suggest the liquid crystal display device of claim 4, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located 
The closely related prior art, Ono et al. (US 20050105032) discloses (Figs. 1-12) a liquid crystal display device, comprising: a transistor (TFT1); a first insulating layer (GI); a second insulating layer (PAS); a common electrode (CT); an auxiliary wiring (CL); a pixel electrode (PX); and a liquid crystal layer (LC), wherein the first insulating layer and the second insulating layer are stacked so as to have a region sandwiching a source electrode (SD1) of the transistor and a region sandwiching a drain electrode (SD2) of the transistor, wherein the pixel electrode (PX) is electrically connected to one of the source electrode and the drain electrode, wherein an orientation of the liquid crystal layer (LC) is controlled by an electric field (E) generated between the pixel electrode and the common electrode, wherein the liquid crystal layer (LC) is located above the pixel electrode and the common electrode, wherein the pixel electrode and the common electrode each comprise ITO (sections 0069, 0085), wherein the auxiliary wiring (CL) is in contact with the common electrode (CT) without a contact hole, and wherein the first insulating layer (GI) comprises a region located above a gate electrode (GL) of the transistor, a 
However, the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. Claim 2 is therefore allowed, as is dependent claim 6. The prior art does not disclose or suggest the liquid crystal display device of claim 3, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the top gate transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. Claim 3 is therefore allowed, as is dependent claim 7. The prior art does not disclose or suggest the liquid crystal display device of claim 4, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the top gate transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring, and wherein the auxiliary wiring overlaps with a flat upper surface of the first insulating layer. Claim 4 is therefore allowed, as is dependent claim 8. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES S CHANG/            Primary Examiner, Art Unit 2871